Title: To John Adams from United States House of Representatives, 18 May 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President: 
					May 18, 1790
				
				 The House of Representatives have agreed to all the amendments proposed by the Senate to the bill, entitled “An act for the encouragement of learning, by securing the copies of maps, charts, books, and other writings, to the authors and proprietors of such copies, during the times therein mentioned;”

They do recede from their first amendment to the bill, entitled “An act for giving effect to the act therein mentioned, in respect to the state of North Carolina, and to amend the said act;” and in lieu thereof propose to strike out, in the last line of the third section, the words, “and Hillsborough alternately, beginning at the first.” But they do insist on their second amendment to the said bill.

				
					
				
				
			